 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalAssociationofMachinistsandAerospaceWorkers, District No.9 andIvan E.Rhodes.Case 14-CB-1510May 6, 1968DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn February 7, 1968, Trial Examiner RobertCohn issued his Decision in the above-entitledcase,' finding that the Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision.' Thereafter, the Respondent Union filedexceptions to the Trial Examiner's Decision, and asupporting brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that Respondent, International Associationof Machinists and Aerospace Workers, District No.9,St.LouisMissouri, its officers,agents, andrepresentatives,shall take the action set forth in theTrial Examiner's Recommended Order, as modifiedherein:1.In the second paragraph in the"Notice,"delete the words"a Trial Examiner of."2. In the paragraph beginning"WE WILL NOT. .. in the"Notice,"delete entire text following"Corporation"and insert in its place: ". . . from (1)distributing any literature during nonworking timein nonworking areas; or (2) soliciting during non-working time on behalf of a labor organizationother than this union,or on behalf of no labor or-ganization at all."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT COHN, Trial Examiner: Upon separatecharges filed by named individuals, the orginalcharge having been filed on March 31, 1967, theGeneral Counsel of the National LaborRelationsBoard (herein called the Board), by the Acting Re-gional Director for Region 14 of the Board, did, onJune 21, 1967, issue an order consolidating cases,complaint, and notice of hearing against McDon-nellDouglasCorporation (herein called theRespondent Employer) and International Associa-tion of Machinists and Aerospace Workers, DistrictNo. 9 (herein called Respondent Union). The com-plaint alleged, in essence, that the Respondent Em-ployer did engage in and is engaging in unfair laborpractices affecting commerce within the meaning ofSections 8(a)(1) and 2(6) and (7) of the NationalLabor Relations Act, as amended (herein called theAct), by certain acts and conduct of its agents andsupervisors which interfered with, restrained, andcoerced employees in the exercise of the rightsguaranteed in Section 7 of the Act. The complaintalso alleged that by maintaining in force and effectarticleXV of their current collective-bargainingagreement, hereinaftermore fully detailed, the,This case was originally consolidatedand captioned "McDonnellDouglas CorporationandIvan E.Rhodes, An Individual,Ronald L Bosch,An Individualand Carl E.O'Donnell,An Individual-Cases Nos.14-CA-4270, 14-CA-4270-2, and 14-CA-4311, InternationalAssocia-tion of Machinists and AerospaceWorkers, District No 9 (McDonnellDouglas Corporation)and Ivan E Rhodes, An Individual-Case No14-CB-1510 "See fn 3, belowIAttached also find the Trial Examiner's supplementary"Errata"memorandum issued byhim on February 12, 1968 (omitted frompublica-tion)'The Company also filed exceptions-under the following circum-stances:Charges and complaints were initially filed against RespondentUnion and McDonnell DouglasCorporation,also as Respondent. How-ever,the complaints against theCompany were withdrawn by the GeneralCounsel and,on his motion,the Trial Examiner severed those cases fromthat,against the RespondentUnion This withdrawal-and-severance fol-lowed a settlement agreement entered intoby the Charging Parties, theCompany,and the General Counsel, by which the Company agreed tocease and desist from enforcing ArticleXV ofthe collective-bargainingagreement,and to post notices to that effect.Then,after the Trial Ex-aminer announced his Decision,the Company filed exceptions The Boardhas considered the Company's exceptions insofar as they relate to the TrialExaminer's inclusion of the Company in his Decision and RecommendedOrderWhile the Trial Examiner subsequently issued an"Errata" (see fn.2, above),this Errata was limited to correcting his conclusion and Recom-mended Order.Accordingly,as we find merit in the Company's exceptions,other references in the Trial Examiner'sDecision to the Employer as"Respondent" are erroneous and are not adopted by the Board.J For the reasons set forth in his separate opinion inGeneral Motors Cor-poration(Buick-Oldsmobile-Pontiac AssemblyDivision),147 NLRB 509,Member Jenkinswould findthe contract clause in issue unlawful not onlyas it applies to employee activities on behalf of rival labor organizations butto activities on behalf of the contracting incumbent union too.171NLRB No. 35 INTL. ASSN. OF MACHINISTS, DIST. 9Respondent Employer and the Respondent Unionhad violated Section 8(a)(1) and 8(b)(1)(A) of theAct, respectively.By its duly filed answer, the Respondent Em-ployer admitted the jurisdictional allegations in thecomplaint as well as the existence of the collective-bargaining agreement with the Respondent Unioncontaining the aforesaid article XV, but denied thatithad committed any unfair labor practices. TheRespondent Union also filed an answer admittingthe existence of the aforesaid collective-bargainingagreement containing article XV, but denied that ithadcommittedanyunfairlaborpracticesproscribed by the Act.The case came on for hearing before me onNovember 28, 1967, in St. Louis, Missouri, with allparties (excepting one individual Charging Party)represented by counsel. After the opening of thehearing,butbeforeanyoraltestimonywasreceived, the Respondent Employer proffered intoevidence a settlement agreement which had beenentered into by the Respondent Employer and theseveral Charging Parties, which purported to settlethe allegations and issues raised in the complaintagainst the Respondent Employer. There being noobjection by the General Counsel or the Respon-dent Union, the aforesaid settlement agreement wasreceived in evidence. Subsequently, the RegionalDirector of the Board approved the said settlementagreementand became a party thereto; whereupon,the General Counsel moved to sever all of the casesagainst theRespondent Employer (the CA cases)from the case against the Respondent Union, Case14-CB-1510. Without objection, that motion wasgranted by me. Thus the hearing proceeded againstthe Respondent Union limited solely to the issue ofwhether the maintaining in force and effect of theaforesaid article XV in the current collective-bar-gainingagreementwas violativeofSection8(b)(1)(A) of the Act. Relating to that issue only,thecollective-bargainingagreement itselfwasreceived in evidence; no oral testimony wasproffered any party.After the close of the hearing, counsel for allparties except the Charging Parties filed helpfulbriefs with me, which have been duly considered.Upon theentirerecord in the case, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT EMPLOYERMcDonnell Douglas Corporation is, and has beenat all material times, a Maryland corporation withits principal office and place of business at LambertSt. Louis Airport in the State of Missouri, engagedin the manufacture, sale, and distribution of air-craft, space vehicles, and related products. Duringthe year ending March 31, 1967, which period isrepresentative of its operations at all material times,235the Respondent Employer, in the course and con-duct of its business operations, manufactured, sold,and distributed products valued in excess of $100millionof which products valued in excess of$50,000 were shipped from its aforesaid Missouriplant directly to points located outside the State ofMissouri. Also, during the same annual period, theRespondent Employer delivered to the UnitedStates Government from its Missouri plant militaryaircraft valued in excess of $100 million, of whichproducts valued in excess of $100 million had asubstantial impact on national defense.I find, based upon the above facts which are ad-mitted in the answer of Respondent Employer, thatit is, and has been at all material times, an employerengaged in commerce within the meaning of theAct and that it will effectuate the policies of theAct for the Board to assert jurisdiction in thepresent case.II.THE LABOR ORGANIZATION INVOLVEDInternationalAssociationofMachinistsandAerospace Workers, District No. 9, is a labor or-ganization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESAs previously noted,the only issue in this case iswhether the Respondent Union,by being a con-tractingparty with the Respondent Employer to ar-ticleXV ofthe current collective-baraining agree-ment, violated Section 8(b)(1)(A) ogthe Act. Thealleged offensive language of article XV provides asfollows:Section1-The Unionshall have the right touse designated bulletin boards on the Companyproperty for the purpose of posting notices ofunion meetings and other activities which areofficiallyapproved by District 9 and theManagement prior to posting.The Companywill act promptly on such notices sent to theLabor Relations Department by District 9.Section2-No other notices or distribution ofpamphlets,advertisingmatter or any kind ofliterature will be permitted in the plant or onthe employer's property.Violators of this ruleshall be subject to immediate disciplinary ac-tion up to and including discharge.The parties stipulated that the contract containingthe aforesaid provisions was in force and effect dur-ing the 6-month period prior to the filing of thecharge in Case 14-CB-1510, but no oral testimonywas proffered as to any incident or other implemen-tation relating thereto.The question raised,there-fore, is whether the mere maintenance of suchprovision violates Section 8(b)(1)(A) ofthe Act.In support of his position,the General Counselrelies on a series of Board cases commencing with 236DECISIONSOF NATIONALLABOR RELATIONS BOARDGale Products, Division of Outboard Marine Corp.'In that case, the Board found a similar contractualclause invalid "insofar as it prohibits any distribu-tion of literature during nonwork times in nonworkareas and any solicitation of membership on non-work time on behalf of a labor organization otherthan the contracting union, because it interfereswith the employees' right freely to select theirrepresentatives as guaranteed by Section 7 of theAct." The Respondent Union, in its brief, seeks todistinguish the instant matter fromGale Productsontheground that there the Board pointed toevidence of expression of dissatisfaction with theincumbent union which is, of course, absent fromthe record herein. In other words, the argumentruns, there must be some evidence or indicationthat the contractual proscription be implementedagainst anti-incumbent union employees before aviolation can be found.However, the Board, in the subsequentGeneralMotorscase,' on the basis of a stipulated record,found that the Respondent Employer and theRespondent Union violated Section 8(a)(1) and8(b)(1)(A), respectively, by maintaining a contrac-tual provision similar to that involved in the instantcase. There, as here, the only evidence of commis-sion of unfair labor practices was the maintenancein effect of a collective-bargaining agreement con-tainingthe alleged offensive clauses. Accordingly,the Respondent Union's attempt to distinguish theinstantcase fromGale Productson the basis of lackof extrinsic evidence isin vain.It is true that every circuit court of appeals whichhas had occasion to review a Board decision involv-ing this issuehas refused to enforce the Board'sOrder.' However, in spite of such reversals, theBoard is stilladhering to its position that "suchcontract provisions interfere with employees in ex-ercisingtheir basic rights under the Act.' 4 Trial Ex-aminers have been admonished to adhere to Boardprecedents until the Board indicates acquiescencein the contrary views of a circuit court of appeals oruntil the Supreme Court of the United States hasruled otherwise.' Under these circumstances, it isplainly the duty of the Trial Examiner, whatever hisown predilections as to the merits of the Board'spositionvis-a-visthe circuit courts of appeal, to ad-here to the cited Board precedents until the Boarditself has definitively acquiesced in the contrarydecisionsof the circuit courts of appeal, or until theissuehas been finally decided by the United StatesSupreme Court.Accordingly, I find and conclude that by main-taining inforce and effect the aforesaid article XVof their current collective-bargaining agreementwith the Employer, Respondent Union has violated,and is violating, Section 8(b)(1)(A) of the Act in-sofar as such contractual provisions prohibit anydistribution of literature during nonwork times innonwork areas and any solicitation of membershipon nonwork time on behalf of a labor organizationother than the contracting union or on behalf of nolabor organization at all.'IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices found to have oc-curred and set forth above, occurring in connectionwith the operations of the Respondent Employer, asdescribed in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, andcommerce among the several States, and tend tolead to labor disputes burdening and obstructingcommerce and the free flow thereof.V.THE REMEDYHaving found that the Respondent Union has vio-lated and is violating Section 8(b)(1)(A) of the Actby maintaining in effect the provision in the collec-tive-bargaining agreement with Respondent Em-ployer described above,Ishall recommend that itbe ordered to cease and desist from maintaining,giving effect to, or enforcing said provision, andtake certain affirmative action designed to effectu-ate the policies ofthe Act.Upon the basis of the foregoing findings of factand upon the entire record in the case,Imake thefollowing:CONCLUSIONS OF LAW1.McDonnell Douglas Corporationisan em-ployer engaged in commerce within the meaning ofthe Act.2. International Association of Machinists andAerospace Workers, District No. 9, is a labor or-ganization within the meaning of the Act.3.By maintaining the clause in its collective-bar-gaining agreement with the Respondent Employer,which prohibits employees from soliciting unionmembership on nonwork time, or distributing unionliterature in nonworking areas of company propertyduring nonwork time, on behalf of any labor or-ganization other than Respondent Union, or in op-position to any labor organization, the RespondentUnion has violated Section 8(b)(1)(A) of the Act.'142 NLRB 1246, enforcement denied 337 F.2d 390(C.A 7).2General Motors Corporation,158 NLRB 229, enforcement denied 381F 2d 265(C.A D C.)9 See, in addition to theGale ProductsandGeneral Motorscases,supra,Arnico Steel Corporation v N.L R B,344 F 2d 621 (C A6),General Mo-tors Corporation vN.L R B, 345 F 2d 516 (C A 6).' Armco Employees Independent Federation, Inc (Armco Steel Corpora-tion),155 NLRB 551, 552, affd. 377 F 2d 140 (C A D.C.)' See IowaBeef Packers, Inc,144 NLRB615, 616, and cases cited6The language of section 2, article XV, prohibiting distribution of"pamphlets, advertising matter or any kind of literature," is broad enoughto include authorization cards utilized for the solicitation of membership INTL. ASSN. OF MACHINISTS, DIST. 92374.The aforesaid unfair labor practiceisan un-fair labor practice affecting commerce within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law, and upon the entire recordin this proceeding, I recommend that InternationalAssociation of Machinists and Aerospace Workers,District No. 9, their officers, agents, and represen-tatives, shall:1.Cease and desist from maintaining, giving ef-fect to, or enforcing any provision of a collective-bargaining agreement which prohibits employeesfrom soliciting union membership on nonworkingtime, or distributing literature on behalf of anylabor organization other than the International As-sociation of Machinists and Aerospace Workers,District No. 9, or distributing literature in opposi-tion to any labor organization where, in either case,the activity occurs in nonworking areas on non-working time.2.Take the following affirmative action which itis found will effectuate the policies of the Act.(a) Post in conspicuous places in each of theRespondent Union's business offices, meeting halls,and all places where notices to members arecustomarily posted copies of the attached noticemarked "Appendix.` Copies of said notice, onforms provided by the Regional Director for Region14,afterbeing duly signed by an authorizedrepresentative of said Respondent Union, shall beposted by said Respondent Union immediatelyupon receipt thereof, and be maintained by it for60 consecutive days. Reasonable steps shall betaken by said Respondent Union to insure that saidnotices are not altered, defaced, or covered by anyother material.(b)Mail signed copies of the notice to the Re-gional Director for Region 14, for posting by Mc-Donnell Douglas Corporation, said Employer beingwilling, at all locations where its notices to em-ployees are customarily posted.(c)Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.'APPENDIXNOTICETo ALLMEMBERS OFINTERNATIONAL ASSOCIATIONOFMACHINISTSANDAEROSPACEWORKERS,DISTRICT No. 9Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify you that:After a trial at which all sides had the chance togive evidence, a Trial Examiner of the NationalLabor Relations Board found that International As-sociation of Machinists and Aerospace Workers,DistrictNo. 9, violated the National Labor Rela-tions Act, and ordered us to post this notice to in-sure our members that,WE WILL NOT maintain, give effect to, or en-force any provision of a collective-bargainingagreement which prohibits any employee ofMcDonnell Douglas Corporation from solicit-ing union membership on nonworking time, orfrom distributing literature on behalf of anylabor organization other than the InternationalAssociation ofMachinists and AerospaceWorkers, District No. 9, or from distributingliterature in opposition to any labor organiza-tion where, in either case, the activity occursin nonworking areas on nonworking time.INTERNATIONALASSOCIATION OFMACHINISTS ANDAEROSPACE WORKERS,DISTRICT No. 9(Labor Organization)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Ifmembers have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 1040 Boatman's Bank Building, 314 NorthBroadway, St. Louis, Missouri 63102, TelephoneMain 2-4167.I In the event that this Recommended Order is adoptedby theBoard, thewords "a Decision and Order"shall be substitutedfor the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforcedby a decreeof a United StatesCourt of Appeals, the words"a Decree ofthe United States Court of Ap-peals Enforcing an Order" shall be substitutedfor the words "a Decisionand Order "6 In the eventthat this Recommended Order is adopted by the Board,this provision shall be modified to read "Notifysaid Regional Director, inwriting, within10 days from the date of this Order, what stepsRespondenthas takento comply herewith "